Title: James Lovell to Abigail Adams, 29 May 1781
From: Lovell, James
To: Adams, Abigail


     
      
       May 29 1781
      
     
     Yesterday’s Post brought me your Letters of the 10th and 14 with a Copy of March 17. on the Subject of which I shall be particular when I have a proper Opportunity. I have a Friend to whom I communicate most unreservedly all the Ocurrences which tend to govern my Pleasures and my Pains; your Letters will of Course be submitted in that mixt View: I have already hinted their Influence in the latter; so that there is a Chance of some Eclaircissement before I can convey them in whole, should you meet each other.
     “You have a very small personal Acquaintance with the Lady whom you esteem and commisserate—you have as little personal Acquaintance with the Gentleman connected with her.”—Had you greater with both, you could not fail to think more highly of the former, and not so well or so ill of the latter as you seem at present to think, if I, who am perfectly intimate with them, may conclude from the Communications which you have lately made to me.—When I write again on this Subject I shall transmit some Anecdotes which you will think interesting to your Friend abroad. I believe I have already told you to see Samuel Adams as a Preparative.
     I please myself with imagining you had Letters by Capt. Porter who appears to have reached Boston the 13th. in 27 Days from France. We are still without a Line from Mr. A or Mr. Dana since October.
     I shall be attentive to Mr. Cranch if an Occasion offers to Fishkills.
     I need not betray the Secrets which I am enjoined to keep. Your Eveship ought to be satisfied with what the Printers are pleased to give to the good People of Boston-Town. Glory or Shame, great in Degree of either Kind, depends upon the Behavior of the Americans in the coming six months, but more especially in the two first. I shudder verily at the Thought. Is it not almost a Resurrection from the Dead that I am looking for?
     And now, avaunt ye Emanations of an honest Pen! Come to my aid ye Products of Insincerity! It is not the candid but the sentimental to whom I send you.
     
      “I have the Honor to be with the most perfect Consideration Your Excellency’s most obedt. & devoted humble Servant,”
      James Lovell
     
     
      PS By way of Nota Bene Excellency in English is of both Genders.
     
    